The Court of Appeals correctly held that the appliance in question became a part of the realty upon its installation as an adjunct of the furnace, and that as against the owner or a purchaser of the realty the tenant had no authority to contract with a conditional vendor for the removal of such appliance upon failure to pay the purchase money. Farrell v.  Atlanta Gas-Light Co., 61 Ga. App. 18 (5 S.E.2d 607). The decision of the Court of Appeals appears to be correct as applied to the facts shown, and to afford no cause of complaint to the petitioner in certiorari.
Judgment affirmed. All the Justices concur.
                        No. 13191. JUNE 11, 1940.